 Case 19-08110     Doc 24   Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                             Document     Page 1 of 15




                    UNITED STATES BANKRUPTCY COURT
                      CENTRAL DISTRICT OF ILLINOIS


In re:
I80 Equipment, LLC                                Case No. 17-81749
                                                  Chapter 7
      Debtor(s).


Jeana K. Reinbold, solely as Chapter 7            AP. No. 19-8110
Trustee of the Estate of I80 Equipment,
LLC
      Plaintiff,

v.
Menard, Inc.
      Defendant

     PLAINTIFF'S RESPONSE TO DEFENDANT’S AMENDED MOTION TO
                             DISMISS

      Plaintiff Jeana K. Reinbold, solely as Chapter 7 Trustee of the Estate of

I80 Equipment, LLC ("Plaintiff") for her Response to the Amended Motion to

Dismiss pursuant to Fed. R. Bankr. P. 7012(b)(6) filed by Defendant Menard,

Inc. (“Menard”) on May 15, 2020 (Doc. 20) ("Amended Motion") and to the

Memorandum in Support of the Amended Motion filed by Menard on May 15,

2020 (Doc. 21) ("Amended Memorandum"), states as follows:

                                 I. BACKGROUND

      On March 4, 2020, Menard filed its initial Motion to Dismiss (Doc. 11)

(“Motion”) and Memorandum in Support thereof (Doc. 12). Plaintiff filed her

Response on April 14, 2020 (Doc. 16) (“Response”). On April 30, 2020 Menard
                                       1
  Case 19-08110       Doc 24     Filed 06/17/20 Entered 06/17/20 17:52:44            Desc Main
                                  Document     Page 2 of 15



filed a motion to withdraw the Motion and for leave to file an Amended Motion

(Doc. 17). On May 1, 2020, this Court entered an Order granting Menard leave

to withdraw the Motion and to file an Amended Motion (Doc. 18).1

       The Amended Motion asserts that the Complaint should be dismissed

under Bankruptcy Rule 7012(b)(6) because, given it paid for the goods, the

Debtor as a matter of law is deemed to have acquired title to and to have taken

delivery of the goods under Article 2 of the Illinois UCC (810 ILCS 5/2-101 et.

seq.) (“UCC”) and the Illinois Retailers’ Occupation Tax Act (35 ILCS 120/1 et.

seq.)(“ROTA”).2

       As the Court has noted, there is no presumption that the Debtor took

delivery of the goods. Reinbold v. Walmart Inc. et al., Case 19-8122 (“Walmart”),

Doc. 21, p.4. Further, that the Debtor paid for the goods does not

automatically mean it acquired title to or received any value from them. As the

Complaint alleges that the Debtor received no value from the goods, the

Amended Motion should be denied.




1Although   granted leave to do so, the Amended Motion did not withdraw the Motion; therefore,
Plaintiff maintains all of her arguments set forth in her Response. All definitions in Plaintiff’s
Response apply to this Response.
2 Although the Amended Memorandum states that the situs of the transactions in issue were

both Illinois and Iowa (p. 6), both it and the Motion subsequently cite only to provisions of the
Illinois UCC. However, it appears the relevant sections in both the Illinois and Iowa UCC are
substantially identical.
                                                2
 Case 19-08110    Doc 24   Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                            Document     Page 3 of 15



                                    II. ARGUMENT

      1.    The Complaint sufficiently alleges that the Debtor received no
            value in exchange for the transfers in issue.

      Menard argues, as did the defendants in Walmart, that the party who

pays for the goods in a retail store transaction is deemed as a matter of law to

have taken delivery of the goods. Like such defendants, Menard cites no

authority for this proposition. For the same reasons set forth in Walmart, this

Court should reject this argument. As this Court noted:

      The Complaint alleges that the goods were purchased for the
      benefit of third parties, Jones and/or the Jones Companies, so
      that the Debtor received no value . . . It is readily apparent that
      the issue of whether the Debtor ‘received’ the goods, and a value
      reasonably equivalent to what it paid, is a question of fact. .

Walmart, Case 19-8122, Doc. 21, p. 4.

      Menard also argues that, because it paid for the goods, the Debtor must

be deemed as a matter of law to have acquired title to the goods. This argument

is similar to the argument advanced in Walmart and should be similarly

rejected.

      Menard cites the following UCC Sections:

      Section 2-103(a), which defines a “buyer” as a person who buys or
contracts to buy goods;

       Section 2-106, which defines a “sale” as the passing of title from the
seller to the buyer for a price;

       Section 2-401(1), which provides in part that, unless otherwise explicitly
agreed, the buyer acquires a special property in the goods upon their
identification, and that title passes to the buyer in any manner explicitly agreed
to;

                                        3
 Case 19-08110    Doc 24   Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                            Document     Page 4 of 15



      Section 2-401(2), which provides in part that unless otherwise explicitly
agreed, title passes to the buyer at the time and place at which the seller
completes physical delivery of the goods; and

      Section 2-503(1), which provides in part that tender of delivery requires
that the seller put and hold conforming goods at the buyer’s disposition.

      However, nowhere do these Sections state that the party who pays for the

goods is deemed to have acquired title to, or to have become the “owner” or

“buyer” of, the goods. Many cases have held otherwise. In Kirby v.

NMC/Continue Care, 993 P.2d 951 (Wy. 1999), the plaintiff contracted to

purchase a custom wheelchair from the defendant. Medicaid submitted partial

payment. The plaintiff claimed the chair was too heavy and wide, rejected it

and sued for damages. The court held that, as the plaintiff contracted to buy

the wheelchair, she was the buyer under UCC Section 2-103(a)(i) and could sue

for breach of contract; the court held it to be inconsequential under the UCC’s

definition of buyer that the payment came from Medicaid.

      In Banco Del Estado v. Navistar Intern. Transp. Corp., 954 F. Supp. 1275

(N.D. Ill. 1997), a bank who signed a purchase contract for 80 buses as

financer of the transaction and who ultimately paid the entire purchase price

was held to not be a “buyer” under UCC Section 2-103(a) Id. at 1285. In In re

Sherwood Diversified Services, Inc., 382 F.Supp. 1359 (S.D.N.Y. 1974), the

debtor financed the purchase of machinery and equipment. Equipment was

ordered by and shipped directly to the purchaser. Upon delivery, the debtor

remitted the full purchase price and entered into a “lease” with the purchaser.

The court held the debtor was a financing agency under Section 2-104(2) of the
                                       4
 Case 19-08110     Doc 24   Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                             Document     Page 5 of 15



UCC, would not be considered a buyer or seller of the equipment and was not

required to collect sales taxes.

      Menard also cites In re Cohen, 199 B.R. 709 (9th Cir. BAP 1996). In this

case, the debtor created a Ponzi scheme in which he offered to purchase luxury

cars for participants at a wholesale price ($80,000), rather than the retail price

($114,500). After obtaining $80,000 from several participants, the debtor went

to a dealer and entered into contracts to purchase as many luxury vehicles as

his funds allowed, paying the dealer $114,500 per vehicle. The debtor would

then instruct the dealer to deliver the vehicles directly to a designated

participant. The trustee sued the dealers, arguing that they received

fraudulent transfers equal to the amount paid by the debtor ($114,500) per

vehicle minus the amount paid to him by the Ponzi participant ($80,000) per

vehicle. Citing UCC Section 2-401, the court granted summary judgment to the

dealers. Although the court held the $114,500 payments were actually

fraudulent, it found the dealers qualified for the safe harbor under Bankruptcy

Code Section 548(c) because (a) they were in good faith; and (b) the debtor

received full value for his purchases because he had the right to designate to

whom the vehicles would be delivered. This gave him “dominion” and “control”

over the vehicles. Cohen, 199 B.R. at 715 (citing Bonded Fin. Servs., Inc. v,

European American Bank, 838 F.2d 890, 893-894 (7th Cir. 1988)).

       However, Cohen was distinguished in In re Cambridge Capital Group,

Inc., 2009 WL 3823185 (Bankr. D.C. 2009). In this case, the wife of the

                                         5
 Case 19-08110    Doc 24    Filed 06/17/20 Entered 06/17/20 17:52:44     Desc Main
                             Document     Page 6 of 15



corporate debtor’s principal executed a purchase order for a vehicle with the

defendant, Kar Smart, Inc. The debtor paid the $33,200 purchase price to Kar

Smart, who transferred title to and possession of the vehicle to the wife, who

took delivery of the vehicle. The trustee sued Kar Smart to recover the payment

under Code Section 548(a)(1)(B). Kar Smart cited Cohen, contending that the

corporate debtor acquired a brief property interest in the vehicle that

constituted value under Section 548. The court distinguished Cohen on the

ground that the debtor there was a party to the sales contracts with the

dealers. The contracts gave the debtor the right to direct the disposition and

delivery of the cars, which constituted value under Section 548. In Cambridge,

the wife was the party to the contract, not the debtor, and thus the debtor had

no right to direct disposition or delivery of the vehicle. The court found the

trustee had established no reasonably equivalent value, noting:

      The mere payment of money by the debtor for the benefit of a third
      party without a supporting contract giving the debtor some rights
      in the property (e.g., to direct its ultimate disposition or delivery) is
      insufficient, as a matter of law, to establish value for the purposes
      of § 548.

Cambridge, 2009 WL 3823185 at *7.

      The Complaint alleges that the Fraudulent Transfers (a) were on account

of indebtedness owed by Jones, Jones Lease, and/or JP Rentals, not the

Debtor (¶17); (b) were wholly for the benefit of Jones and his other entities, not

the Debtor (¶ 21(b)); and (c) were made to or for the benefit of Jones’ other

entities and had as their only purpose to further said entities’ real estate

                                          6
 Case 19-08110    Doc 24    Filed 06/17/20 Entered 06/17/20 17:52:44    Desc Main
                             Document     Page 7 of 15



business (¶ 21(f)). It further alleges that the properties into which materials

purchased from Menard were incorporated were owned by Jones Lease and JP

Rentals which Jones controlled (¶ 21(d)).

      In ruling on a motion to dismiss under Rule 12(b)(6), a court must accept

the factual allegations of the complaint as true. In re Grube, 500 B.R. 764, 770

(Bankr. C.D. Ill. 2013). Courts are required to view the facts in the light most

favorable to the plaintiff and to draw all reasonable inferences that support the

plaintiff’s theory. Walmart, Case 19-8122, Doc. 21, pp. 3-4.

      Plaintiff’s Complaint has alleged that any benefit provided by Menard in

exchange for the Debtor’s payments went wholly to Jones or his entities, and

that none went to the Debtor. The reasonable inference to be drawn from these

allegations is that not only did the Debtor not take delivery of any goods, but it

also had no ability under any contract or otherwise to direct the delivery or

disposition thereof. This means that, in exchange for making the payments, the

Complaint inferentially alleges the Debtor did not receive or obtain (a) title to

the goods or any of the rights of a “buyer” under any UCC Section, including

Section 2-503(1); (b) “dominion” or “control” over the goods; and (c) any “value”

for purposes of Bankruptcy Code Sections 548(a)(1)(A), 548(a)(1)(B) or 548(c).

      Menard also cites In re Think Retail Solutions, LLC, 2019 WL 2912717

(Bankr. N.D.Ga. 2019), a non-UCC case. In this case, the debtors, a

corporation and its sole owner, paid for airline tickets which the defendant

airline (Delta) issued to passengers designated by the debtors. The passengers

                                         7
 Case 19-08110    Doc 24    Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                             Document     Page 8 of 15



were the owner, her friends and her family. No tickets were issued to the

corporate debtor, as FAA regulations require tickets to be issued only in the

name of the natural person who completes the air travel. The trustee of each

debtor sued Delta under 548 for actual and constructive fraud, arguing that

the debtors received no value because the tickets were used to go on gambling

trips. The court, citing Cohen, held the debtors did receive value because (a) the

debtors had the power to designate the passenger for each ticket; and (b) the

owner could have conducted business at the destinations, and therefore both

debtors received potential economic benefit at the time of purchase. The court

granted summary judgment to Delta on all counts.

      This case does not aid Menard for the same reasons as Cohen. The

Complaint alleges the Debtor received no benefit from the payments,

reasonably inferring that the Debtor had no ability to direct or designate

delivery of the goods and received no potential economic benefit from them.

      Menard cites In re Henning, 69 B.R. 348 (Bankr.N.D.Ill. 1987), which

involved a priority dispute between two creditors. Based on a joint stipulation

of facts, the court denied priority to a purported purchase money secured

creditor because he did not perfect his security interest within twenty (20) days

of the date of delivery of certain cattle to the debtor. There was no dispute in

this case as to when the cattle were delivered or that title transferred to the

debtor upon delivery. As the allegations of the Complaint reasonably infer that




                                         8
    Case 19-08110     Doc 24    Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                                 Document     Page 9 of 15



the Debtor did not acquire title to the goods and was not the buyer, and as this

proceeding is only at the motion to dismiss stage, Henning is irrelevant.

         Menard next cites language from Cohen indicating that retail merchants

routinely sell goods to one individual and deliver them to another; as long as a

merchant is in good faith and has no reason to suspect any skullduggery, “logic

and equity” require that he not become a “captive risk taker.” Ordinary market-

price sales must thus be viewed as transactions between the merchant and the

“customer” and are therefore not avoidable. Cohen, 199 B.R. at 715.

         First, the Complaint inferentially alleges the Debtor was not the

“customer.”3 Second, the equitable arguments stated above are only relevant

under Section 548(c) to the extent Menard gave value to the debtor in exchange

for the payments. In Re Bennett Funding Group, Inc., 232 B.R. 565, 572-73

(Bankr.N.D.N.Y. 1999); Cohen, 199 B.R. at 719-720. The Complaint alleges

Menard gave no such value. And, as noted in Plaintiff’s Response, the good

faith of an initial transferee is irrelevant under Section 550(a)(1) and initial

transferees do bear the burden of inquiry and the risk of a fraudulent

conveyance (Response, pp. 5-7). Finally, retail merchants also routinely sell

and deliver goods to one individual and accept payment from another, such as

when one party is an authorized buyer on another’s credit card. Sears Roebuck

& Co. v. Ragucci, 203 N.J.Super. 82, 495 A.2d 923 (Sup. N.J. 1985).




3   Presumably Cohen intended “customer” to be synonymous with “buyer.”
                                              9
 Case 19-08110     Doc 24   Filed 06/17/20 Entered 06/17/20 17:52:44     Desc Main
                            Document      Page 10 of 15



      Menard next reasserts its argument set forth in the Motion that the

Complaint contains only “bald assertions” and requires “significantly more

information.” (Amended Memorandum, p. 9). This argument was addressed in

Plaintiff’s Response at pp. 3-5 and 7-10. As this Court noted in Walmart:

      . . . it seems more likely that the specific facts of the purchase
      transactions will have to be developed as this litigation proceeds…

      It is doubtful the Trustee has much additional information about
      the 300 or so purchase transactions at issue, and it almost goes
      without saying that a detailed description of each and every one of
      those transactions in the Complaint is simply not practical . . . the
      nature of the fraud here is readily apparent and the elements of
      the causes of action are expressly defined by statute. The
      Defendants are adequately put on notice of the basis of the claims
      alleged against them. There is no need for additional pleading of
      facts at this stage.

Walmart, Case 19-8122, Doc. 21, pp. 4-6.

     2.    The ROTA is not relevant to this case.

     Next, Menard argues that the ROTA creates an irrebuttable legal

presumption; that is, a retailer is only legally capable of transferring title

to a good to the person who pays for it, making it legally impossible for

one person to pay for a good and for the title to be transferred directly to

another. According to Menard, if a parent purchases a candy bar which

the merchant delivers directly to his or her daughter, the parent is

deemed to have acquired title to the candy bar even though he/she never

took possession of it. Menard cites no case which declares the existence

of this irrebuttable presumption.

     The ROTA does not mandate the above result. “Sale at retail” is
                                         10
 Case 19-08110        Doc 24    Filed 06/17/20 Entered 06/17/20 17:52:44       Desc Main
                                Document      Page 11 of 15



defined as any transfer of ownership of or title to tangible personal

property to a purchaser for a valuable consideration. “Purchaser” is

defined as anyone who, through a sale at retail, acquires the ownership

of or title to tangible personal property for a valuable consideration. 35

ILCS 120/1 (emphasis added). However, the above statutes only state

that there must be valuable consideration; neither states that the

purchaser must supply the consideration. It thus is entirely possible that

Jones, Jones Lease or JP Rentals acquired ownership of or title to goods

which the Debtor paid for.

       Menard notes the ROTA also provides that “sale at retail” shall be

construed to include any transfer of ownership or title to tangible

personal property to a purchaser, for use or consumption by another

person. This simply means that a sale at retail would have occurred had

the purchasers, Jones, Jones Lease or JP Rentals, acquired goods paid

for by the Debtor for the use or consumption by another person or

company.

       Menard also states that a retailer may collect reimbursement from

purchasers for their sales tax liability4 (providing the retailers provide

purchasers refunds of any overcharges), citing Nava v. Sears, Roebuck

and Co., 2013 IL App (1st) 122063 (2013) at ¶14. Said case cites Section

2-40 of the ROTA:


4The   Amended Memorandum incorrectly states that sales tax is paid by the person to whom
                                             11
  Case 19-08110       Doc 24    Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                                Document      Page 12 of 15



       § 2-40. Purchaser refunds. If a seller collects an amount (however
       designated) that purports to reimburse the seller for retailers'
       occupation tax liability measured by receipts that are not subject
       to retailers' occupation tax, or if a seller, in collecting an amount
       (however designated) that purports to reimburse the seller for
       retailers' occupation tax liability measured by receipts that are
       subject to tax under this Act, collects more from the purchaser
       than the seller's retailers' occupation tax liability on the
       transaction, the purchaser shall have a legal right to claim a
       refund of that amount from the seller.

35 ILCS 120/2-40 (emphasis added).

       Under the first clause, the statute provides that the purchaser is entitled

to a refund if the seller is reimbursed by anyone on a nontaxable sale. Thus, if

Menard was reimbursed by the Debtor on a nontaxable sale, it would be

obligated to refund such amount to the purchasers, Jones Lease, JP Rentals or

Jones.

       As to taxable sales, whether to pass a tax on to the consumer or absorb

the cost of a tax is “purely a business decision.” Gore v. Indiana Ins. Co., 376

Ill.App.3d 282, 287, 876 N.E.2d 156, 315 Ill.Dec. 156 (1st Dist. 2007). The

obligation of the purchaser to reimburse the seller, if imposed, is thus a

contractual duty. As a general matter, all contractual duties are delegable.

OBO, Inc. v. Apache Corporation, 566 S.W.3d 26, 31 (Tx. Ct. App. 2018), citing

Restatement (Second) of Contracts, § 318 (1981). Even if Jones Lease, JP

Rentals or Jones, as purchasers, had a contractual duty to reimburse the sales

taxes to Menard, they could delegate that duty to the payor, the Debtor. That




title passes (p. 5). ROTA imposes a tax on retailers.
                                               12
 Case 19-08110      Doc 24   Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                             Document      Page 13 of 15



the Debtor reimbursed Menard for the sales taxes does not automatically make

it the purchaser.

      Finally, even if the ROTA’s definition of “purchaser” conflicts with the

UCC’s definition of “purchaser” or “buyer,” the UCC definition controls in this

case. The ROTA imposes a tax on retailers selling tangible personal property to

purchasers and is the primary means of taxing the retail sale of tangible

personal property. People ex. rel. Lindblom v. Sears Brands, LLC, 2019 IL App

(1st) 180588, ¶6. The ROTA’s main concern is thus to generate tax revenue, not

to determine title, ownership or value issues in a non-sales tax related

proceeding such as this one. On the other hand, the purpose of the UCC is to

simply, clarify and modernize the law governing commercial transactions and

to expand commercial practices (UCC Section 1-103(a)(1) and (2)). Article 2

governs transactions in goods. The issue in this case of who was the “buyer” of

the goods or who received “value” in exchange for the payments will be

determined under UCC Article 2 and the Bankruptcy Code, not under the

ROTA. And, a term may have different meanings in different statutes:

      It is * * * fundamental that the legislature has the power to
      articulate reasonable definitions of any terms within its enactment
      (citations omitted). In addition, separate acts with separate
      purposes need not define similar terms in the same way, but,
      rather, the same word may mean one thing in one statute and
      something different in another, dependent upon the connection in
      which the word is used, the object or purpose of the statute and
      the consequences which probably will result from the proposed
      construction.

People v. Ligon, 2016 IL 118023, ¶ 26.

                                         13
 Case 19-08110        Doc 24   Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                               Document      Page 14 of 15



         In fact, as Menard admits5, to determine for taxation purposes when and

to whom title passed, Illinois and Iowa courts-as well as courts of other states-

look to the UCC: Sprague v. Johnson, 195 Ill.App.3d 798, 801-03, 552 N.E.2d

436, 142 Ill.Dec. 86 (4th Dist. 1990); Continental Illinois Leasing Corp. v.

Department of Revenue, 108 Ill.App.3d 583, 587, 439 N.E.2d 118, 64 Ill.Dec.

189 (1st Dist. 1982); Sturtz v. Iowa Dept. of Revenue, 373 N.W.2d 131, 134

(1985); Sherwood Diversified Services Sherwood Diversified Services, infra at

1364.

                                   III. CONCLUSION

        WHEREFORE for the foregoing reasons, Plaintiff prays that this Court

deny the Amended Motion, and that Plaintiff be granted such other relief as is

just.

                                                Jeana K. Reinbold, solely as Chapter
                                                7 Trustee of the Estate of I80
                                                Equipment, LLC

                                                By:/s/ Andrew W. Covey
                                                One of her attorneys #06183817
                                                416 Main Street, Suite 700
                                                Peoria, IL 61602
                                                Tel: 309-674-8125
                                                Email: acovey1@hotmail.com




5Amended   Motion, p. 3, ¶9.
                                           14
 Case 19-08110   Doc 24   Filed 06/17/20 Entered 06/17/20 17:52:44   Desc Main
                          Document      Page 15 of 15



                            PROOF OF SERVICE

     The undersigned certifies that a true and accurate copy of the above
document was duly served upon anyone who has electronically entered his
appearance herein by notice of electronic filing on 6/17/20.


                                           /s/Andrew W. Covey




                                      15
